 TANNER MOTOR LIVERY, LTD.551Tanner Motor Livery, Ltd.andMartin Abramson.Case 31-CA-5 (formerly Case 21-CA-5500)June 30,1967SUPPLEMENTAL DECISION AND ORDEROn September 29, 1964, the National LaborRelations Board issued its Decision and Order inthe above-entitled proceeding,' finding that theRespondent violated Section 8(a)(1) of the NationalLabor Relations Act, as amended, by dischargingits employees Abramson and Dorbin because theyhad engaged in concerted activities to protest theRespondent's alleged racially discriminatory hiringpracticesand policies, and by threatening todischarge Dorbin if he continued to engage in suchconduct.Accordingly, the Board ordered theRespondent to cease and desist from engaging inthe unfair labor practices found and to take certainaffirmative action designed to remedy these unfairlabor practices. Specifically, it ordered the Re-spondent to reinstate Abramson z and reimbursehim for any loss of pay suffered by him as a resultof the discrimination.Subsequently, on June 29, 1965, the UnitedStatesCourt of Appeals for the Ninth Circuit3affirmed the Board's finding that the concerted ac-tivities of the employees, in attempting to persuadethe Respondent to employ Negroes, was protectedby Section 7 of the Act. The court also agreed withthe Board's finding that Abramson and Dorbinwere discharged because they had engaged in suchprotected concerted activities. However, the courtwas of the further opinion ". . . that the existence ofa collective-bargaining agreement between the Em-ployer and the Union raises further questions whichare of such importance that the Board ought to giveconsideration to them before requiring reinstate-ment of employees under such circumstances." Thecourt accordingly remanded the case for the Boardto consider whether an employer may lawfullydischarge employees who engage in otherwise pro-tected concerted activities, or who picket in supportof such activities, when there is an established col-lective-bargaining representative having a contractwith the employer and the employees do not act orseek to act through that representative. Statedanother way, the court asked "... to what extentdoes Section 9(a) limit or remove the protection af-forded by Section 7?"Pursuant to the remand, the Board, on August 30,1965, invited the parties to file briefs or commentsdiscussing the legal issues raised by the court.Thereafter, briefs were filed by the General Coun-seland by the Respondent.4 In addition, theAFL-CIO submitted its comments in anamicusbrief.The Board has considered its original Decisionand Order, the opinion of the court and the issuesraised by its remand order, the briefs, and the entirerecord in this case, and hereby reaffirms its conclu-sion that the Respondent violated Section 8(a)(1) ofthe Act.The record does not establish whether Abramsonand Dorbin had attempted to act through theirestablished bargaining representatives before ad-dressing their concerted protest directly to theirEmployer. In our opinion, however, such a findingis not essential herein. Nor do we find it necessary,as suggested by the court, to determine whether theemployees were filing a grievance under the provisoto Section 9(a), or whether they were attempting tobargain individually with their Employer. For, ineither event, the employees were not acting inderogation of their established bargaining agent byseeking to eliminate what they deemed to be amorally unconscionable,6 if not an unlawful, condi-tion of employment. In these circumstances, we areunable to find that the Union's status as the em-ployees' exclusive bargaining agent was infringed,imperiled, or otherwise undermined when the em-ployees engaged in a concerted effort to secure ra-cially integrated working conditions. Nor is it con-tended that Abramson and Dorbin were dischargedbecause they were undermining, or seeking to un-dermine, the Union.In addition, the Board cannot presume or con-clude that, contrary to the course being urged byAbramson and Dorbin, the Union knowingly wouldhave taken the unlawful position that it woulda 148 NLRB 1402.zDurbin was offered immediate reinstatement before incurring loss ofpay, as set forth in the Board's Decision and Order,ibid3N.LR.B. vTanner Motor Livery, Ltd,349 F.2d 1 (C.A. 9).4 In its brief following the remand, the Respondent conceded that "Dor-bin was fired for picketing . . [and] Abramson was fired because of hispersistent efforts to persuade Tanner to hire a negro [sic] that Tanner didnot think was qualified " The record, however, does not sustain the con-tention that the employees' efforts were limited to securing the employ-ment of a particular job applicant. Rather, we have found that the employees' concerted activities were in protest against the general hiringpractices and policies of their Employer. Moreover, the Respondent didnot cite improper harassment as a reason for its conduct.5At the time of the events herein, the Respondent had a collective-bar-gaining agreement with Chauffeurs Umon Local 640, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica (herein called the Umon)6 It is undisputed that there were no Negroes among the 50 to 60drivers employed by Respondent at its Santa Monica operation. We havefound it unnecessary to decide, however, whether the lack of Negrodrivers at that location was, in fact, motivated by racial discrimination Itis sufficient for the purposes of this decision that the employees had areasonable basis for so believing and that their concerted protest, there-fore, was not grounded on contrived or flimsy evidence, which otherwisemight have reflected an intent more to harass their employer than to vierdicate a noxious working condition.166 NLRB No. 35 552DECISIONSOF NATIONALrefuse to represent Negro drivers fairly if hired.?Rather,we must assume that these employeeswere acting in accord with, and in furtherance of,the lawful position of their collective-bargainingagent.8For the Board to find, therefore,_that_theemployees' otherwise protected concerted activi-ties herein were rendered unprotected by virtue ofanexistingcollective-bargainingagreementbetween the Union and the Respondent would beoffensive to public policy.In view of the foregoing, we reaffirm our previousconclusion that the Respondent, by dischargingAbramson and Dorbin, and by threatening todischarge Dorbin, interfered with the exercise of7 SeeIndependentMetal Workers Union Local No. I (Hughes ToolCompany),147 NLRB 1573;Local 1367,International Longshoremen'sAssociation,AFL-CIO, (GalvestonMaritime Association,Inc ),148NLRB897, enfd.368 F.2d 1010 (C A 5). Chairman McCulloch andMember Fanning,who dissented in those cases,although agreeing that itwould be unlawfulfor the Unionto take a positioncontraryto that urgedLABOR RELATIONS BOARDthe employees'rights under Section 7of the Actand thereby violated Section 8(a)(1) of theAct. Ac-cordingly,the Boardherebyreaffirms its Order ofSeptember29, 1964,in this proceeding.Member Brown,dissenting:Upon consideration of the Section 9(a) issue re-manded by the Court of Appeals for theBoard'sresolution in this matter,Iwould dismiss the com-plaint.Black-Clawson Co., Inc. v.International As-sociationof Machinists313 F.2d 179, 184-186(C.A. 2). Cf.N.L.R.B. v. Allis-Chalmers Manufac-turingCo.,388 U.S. 175.by Abramsonand Dorbin(seePioneerBus Co., Inc,140 NLRB 54), donot consider that such a position would also be an unfairlabor practice.8Cf,Local 357,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America v. N.L.R.B (Los Angeles-Seat-tleMotor Express), 365U.S 667